Fourth Court of Appeals
                                 San Antonio, Texas
                                      February 24, 2014

                                     No. 04-14-00048-CV

              America Amada GONZALEZ and Jaime Christina Garza McRae,
                                  Appellants

                                              v.

                                 Jose Gilberto PENA, Et Ux.,
                                          Appellees

                  From the 381st Judicial District Court, Starr County, Texas
                                 Trial Court No. DC-10-359
                         Honorable Jose Luis Garza, Judge Presiding


                                       ORDER
      Julian Alderette's notification of late reporter's record is hereby NOTED. The Reporter's
Record is due to be filed on or before March 31, 2014.




                                                   _________________________________
                                                   Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of February, 2014.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court